Gilbert, J.
The evidence that the burglarious implements found at the place of the burglary were made at Rochester for Taylor was not only relevant but very pertinent evidence to prove the guilt of the prisoner, if the prosecution gave other evidence sufficient to connect the prisoner with Taylor in the commission of the crime. Evidence to prove such connection between the prisoner and Taylor was given by the prosecution, and it was submitted to the jury. No exception was taken to the charge of the court.
We cannot consider the question whether the evidence was sufficient to implicate the prisoner, for it does not appear that all the testimony given on the trial is before us. The conviction must be affirmed.

Conviction ajirmed.